OPINION AND ORDER
Movant, Stanley C. Suggs, admits that he converted for his own use the proceeds of clients’ settlement checks and thereafter made misrepresentations of fact to those clients concerning his receipt of the proceeds and their availability for distribution. Movant also acknowledges he was temporarily suspended from the practice of law by an order entered September 6,1990, and he is continuing treatment for his substance abuse problem.
Movant now petitions the Court to enter an Order suspending his license to practice law in Kentucky for a period of three years and requests that the period of suspension include the time he has been temporarily suspended. The Kentucky Bar Association has no objection to movant’s motion to resign under its terms and conditions.
Therefore, it is ordered that Stanley C. Suggs’ motion to resign from the Kentucky Bar Association is granted. It is further ordered that:
1) Movant shall not be permitted to engage in the practice of law, as defined by SCR 3.020, in the Commonwealth of Kentucky until such time as the Supreme Court of Kentucky enters an Order pursuant to SCR 3.510 reinstating his membership in the Kentucky Bar Association.
2) Movant shall not file an application for reinstatement for a period of three years from September 6, 1990.
3) All disciplinary proceedings pending against movant shall be terminated and the cost thereof shall be paid by movant in accordance with SCR 3.450(1) and SCR 3.480(3).
Movant swears that he has complied, pursuant to a previous Order of Temporary Suspension, with the provisions of SCR 3.390 requiring notice to all courts in which he has matters pending and to all clients whom he was actively representing of his inability to continue to represent them, and of the necessity and urgency of retaining new counsel.
All concur.
ENTERED: December 19, 1991.
/s/Robert F. Stephens Chief Justice